Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments overcome the previous made 112 second paragraph rejections
Allowable Subject Matter
Claims 1-4,6-8,10-14, 21-30 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The claims in the application are deemed to be directed to an nonobvious improvement over the prior art of record particularly Kim et al. US 2012/0293009 teach the general state of the art of devices comprising rectifier and monitoring circuitry, see FIGURE 20. Likewise Abe et al. US 2016/0020643. 

Regarding Claim 1 and respective dependent claims: 
The primary reason for allowance of the claims is the inclusion of the particular claimed structure comprising  An over-voltage protection circuit comprising: a first differential amplifier, a first input of the first differential amplifier coupled to an output of a rectifier, a second input of the first differential amplifier coupled to an output of a voltage regulator; a second differential amplifier, a first input of the second differential amplifier coupled to an output of the first differential amplifier, a second input of the second differential amplifier coupled to a first reference voltage; a comparator, a first input of the comparator coupled to the output of the first differential amplifier, a second input of the comparator coupled to a second reference voltage; a switch, an input of the switch coupled to the output of the second differential amplifier, a control terminal of the switch coupled to an output of the comparator; and a regulating circuit, an input of the regulating circuit coupled to the output of the rectifier, a control terminal of the regulating circuit coupled to the output of the switch, an output of the regulating circuit coupled to reference ground.

Regarding Claim 8 and respective dependent claims: 
The primary reason for allowance of the claims is the inclusion of the particular claimed structure comprising  A device comprising: a rectifier configured to receive an alternating current (AC) voltage and output a direct current (DC) voltage; a voltage regulator configured to receive the DC voltage and output a regulated DC voltage; a monitoring circuit comprising a first differential amplifier, a second differential amplifier, a comparator, and a switch, the monitoring circuit configured to determine whether the AC voltage exceeds a steady-state operating condition; and a regulating circuit configured to regulate the DC voltage in response to the monitoring circuit determining that the AC voltage exceeds a steady-state operating condition.

Regarding Claim 23 and respective dependent claims: 
The primary reason for allowance of the claims is the inclusion of the particular claimed structure comprising a device comprising: a rectifier; a voltage regulator coupled to the rectifier; ST-18-SIN-0505USo1Page 4 of 8a regulating circuit coupled to the rectifier; and a monitoring circuit coupled to the rectifier, the voltage regulator, and the regulating circuit, the monitoring circuit configured provide a control voltage to the regulating circuit, a value of the control voltage corresponding to an amplified voltage difference between a voltage at the output of the rectifier and a voltage at the output of the voltage regulator.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CAVALLARI whose telephone number is (571)272-8541.  The examiner can normally be reached on The examiner can normally be reached on Monday-Friday, 10:00-18:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached at (571)272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	
	
	/DANIEL CAVALLARI/            Primary Examiner, Art Unit 2836